Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the commutation 9/30/2019.
Original claims 1-20 are pending.
Claims 1-15 are allowed.
Claims 16-20 will be allowed if overcome the indicated rejection (see below)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention as recited in claims 16-20 are directed to non-statutory subject matter, because the claims 16-20 do not fall within at least one of the four categories of patent eligible subject matter because for example, claim 16 is directed to a "system" comprising a "storage service” and machine learning (ML) service”. Given their broadest, most reasonable interpretations, the "storage service” and machine learning (ML) service” can be understandably be implemented via software module. In such circumstances, the system of claim 16 consists of software per se, and fails to fall within one of the statutory categories of intention (i.e. process, machine, manufacture, or composition of matter). Claim 16 is therefore not limited to statutory embodiments. Under a similar rationale, claims 17-20, which depend from claim 16, are also not limited to statutory embodiments. 
Claim Objections
Claims 17-20 are objected to because of the following minor informalities:  Claims 17-20 are system claims but mistakenly depend on method claim 15, rather than system claim 16.
Appropriate correction is required.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452